I concur in the judgment; but the opinion of the commisisoner might, perhaps, be construed as holding, generally, that an estate for years in land is real property, which, of course, is not so. An estate for years is, in its nature, personal property — a chattel real; and it is subject for most purposes to the law which applies to personal property. (See Jeffers v. Easton,113 Cal. 345, where the subject is discussed and our code division of property into real and personal is shown to be, substantially, that of the common law.) But by sections 1214 and 1215 of the Civil Code a lease of land for a term exceeding one year is expressly made subject to the law concerning the recordation of conveyances of real property; and as it is subject to that law the reasoning of the commisisoner applies to the case at bar. *Page 607 
In my opinion, the question whether or not the warehouse was so fixed to the soil as to be a part of the land, and thus belong to the owner of the fee, is not important; the owner of the fee is not claiming it, and the questions involved pertain to the leasehold interest, as between the present appellant and respondent.